Citation Nr: 1703277	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to December 1946.  The Veteran died in March 2011, and the Appellant is an administrator for Heritage Woods of Sterling, one of the Veteran's healthcare providers.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in May 2016 so that a hearing could be scheduled.

In October 2016, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue on appeal.

The Appellant asserts that any benefits due the Veteran at the time of his death, specifically pension benefits based on the need for the aid and attendance of another, should be paid to Heritage Woods of Sterling in order to pay debts for services rendered.  During the October 2016 hearing, the Appellant testified that she had employed an investigator, F.L., to conduct an investigation in conjunction with the claim, which may involve some fraud on the part of the Veteran's family members.  Records of this investigation are not currently in evidence; however, the Board finds that any such records are very likely to be probative with respect to the issue on appeal.  Accordingly, the Board finds remand is warranted so that efforts may be made to obtain records of the private investigation made by F.L. and commissioned by the Appellant.

Accordingly, the case is REMANDED for the following actions:

1.  With the Appellant's assistance, make all necessary attempts to obtain records of the investigation conducted in conjunction with this matter from F.L.  If any such records cannot be obtained, the Appellant should be so notified and the record annotated as such.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




